Order entered February 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01043-CR

                          STACY DWAYNE JACKSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76039-L

                                           ORDER
       Before the Court is appellant’s February 19, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before March 23,

2020. Appellant is cautioned that further extensions are disfavored.


                                                      /s/   LANA MYERS
                                                            JUSTICE